Citation Nr: 9902784	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased schedular evaluation for 
chondrosarcoma of the left proximal humerus, postoperative 
shoulder replacement, with residual injury to Muscle Group 
III, currently evaluated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran is not currently represented in this 
matter.

In October 1995 and in May 1997, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in August 1998.  In 
October 1998, the veteran appeared and testified at a 
personal hearing in Washington, D.C. before the undersigned 
Member of the Board.  


FINDING OF FACT

In October 1998, the veteran testified that he was satisfied 
with the schedular evaluation for his service-connected left 
upper extremity disability, but he wished to pursue a claim 
of entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


CONCLUSION OF LAW

The veteran has withdrawn his appeal on the issue of 
entitlement to an increased schedular evaluation for 
chondrosarcoma of the left proximal humerus, postoperative 
shoulder replacement, with residual injury to Muscle 
Group III.  38 C.F.R. § 20.204(c) (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant may withdraw a substantive appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(c) (1998).  

In the instant case, the issue certified for appeal was 
entitlement to an evaluation in excess of 50 percent for a 
disability of the left upper extremity.  The veteran 
underwent left shoulder reconstruction surgery in November 
1995 and again in November 1996.  Rating decisions in May 
1996 and June 1998 assigned an evaluation of 100 percent from 
September 1991 until January 1998, after which the veteran's 
left upper extremity disability was evaluated as 50 percent 
disabling.  

In June 1997, the veteran filed a claim of entitlement to 
TDIU.  That claim was denied by the rating decision of June 
1998.  

At a personal hearing before the undersigned Member of the 
Board in October 1998, the veteran indicated that he was 
satisfied with the schedular ratings which had been assigned 
for his left upper extremity disability, but that he was 
unable to work by reason of that disability and wished to 
pursue his TDIU claim. 

The Board finds that, by his personal hearing testimony, 
which was reduced to writing in a transcript, the veteran 
withdrew his appeal on the issue of entitlement to an 
increased schedular rating for a left upper extremity 
disability, and the Board therefore does not have 
jurisdiction over any issue.  Consequently, the increased 
rating appeal will be dismissed.  38 C.F.R. § 20.204(b)(c).  


ORDER

The veteran having withdrawn his substantive appeal on the 
issue of entitlement to an increased schedular evaluation for 
chondrosarcoma of the left proximal humerus, postoperative 
shoulder replacement, with residual injury to Muscle Group 
III, the appeal on that issue is dismissed.  


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 14.200 (1998).  

As noted above, at the hearing, the veteran indicated that he 
wished to pursue his claim of entitlement to TDIU.  The 
transcript of the October 1998 hearing constituted a timely 
notice of disagreement from the June 1998 rating decision 
which denied entitlement to TDIU, and the veteran has thus 
initiated an appeal on that issue.  The Board notes that, in 
addition to his left upper extremity disability, service 
connection is in effect for:  Postoperative brachial plexus 
injury, evaluated as 20 percent disabling; patellofemoral 
syndrome of the left knee, evaluated as noncompensably 
disabling; and instability of the left ankle, evaluated as 
noncompensably disabling.  This case will be remanded to the 
RO for issuance of a statement of the case on the TDIU issue.  

This case is REMANDED to the RO for the following: 

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
have treated him for any service-
connected disability since September 
1997.  After obtaining any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.  

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate a copy of that file with the 
other evidence in the claims file.  

3.  The RO should then arrange for the 
veteran to undergo general medical and 
orthopedic examinations.  The general 
medical examiner should determine the 
nature and current severity of the 
veteran's postoperative brachial plexus 
injury.  The orthopedic examiner should 
determine the nature and current severity 
of the veteran's left shoulder, left 
knee, and left ankle injuries and comment 
on the effect of those disabilities on 
the veteran's ability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination, and endurance.  Any 
anatomical damage and loss of function 
due to such elements should be adequately 
portrayed in the examination report.  

4.  Following completion of these 
actions, the RO should review the 
evidence and determine if the veteran's 
claim for TDIU may now be granted.  If 
the decision is adverse to the veteran, 
the RO should furnish him with a 
statement of the case on that issue and 
advise him of the time allowed by law to 
file a substantive appeal.  In the event 
that the veteran completes an appeal on 
the issue of entitlement to TDIU with a 
timely substantive appeal, the case 
should be returned to the Board for 
appellate consideration of that issue.  

The purpose of this remand is to afford the veteran due 
process of law.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597







- 2 -


